Citation Nr: 1209551	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-43 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for herpetic keratosis of the right eye with no light perception. 

2.  Entitlement to an initial evaluation in excess of 30 percent for headaches.  

3.  Entitlement to an initial evaluation in excess of 10 percent for ptosis.  

4.  Entitlement to an effective date earlier than October 15, 2008, for the grant of service connection for headaches. 

5.  Entitlement to an effective date earlier than October 15, 2008, for the grant of service connection for ptosis. 

6.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1973 to January 1977. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a September 2008 rating decision, the RO continued the 40 percent disability evaluation for herpetic keratosis of the right with no light perception.  In a February 2010 rating decision, the RO granted service connection for headaches and assigned a 30 percent disability evaluation effective October 15, 2008, and for ptotis and assigned a 10 percent disability evaluation effective October 15, 2008.  

In December 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

Also in December 2011, the Veteran submitted additional evidence in support of his claims.  He specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2011). 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During his November 2011 hearing, the Veteran indicated that he could no longer work as a result of his service-connected his headaches.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

The issues of increased evaluations for herpetic keratosis of the right with no light perception and ptosis, and a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's initial claims for service connection for headaches and ptosis were filed at the RO on October 15, 2008.  Service connection was subsequently granted, effective that date. 

3.  The first complaint, finding, and diagnosis of headaches was not until July 3, 2007, and of ptosis not until May 17, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for a maximum 50 percent disability evaluation for service-connected headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 811 (2011).

2.  The requirements for an effective date earlier than October 15, 2008, for the grant of service connection for headaches have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p) , 3.151, 3.155, 3.400 (2011). 

3.  The requirements for an effective date earlier than October 15, 2008, for the grant of service connection for ptosis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p) , 3.151, 3.155, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a)  (West 2002); 38 C.F.R. § 3.159(b)(1) (2011). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  The Veteran was provided with a VCAA notice in letters dated in September 2009, October 2009, and November 2009.  These letters informed him of the information and evidence necessary to establish service connection as well as the information and evidence necessary to establish effective dates and disability ratings. 

The Veteran's claims for earlier effective dates of service connection for his headaches and ptosis, as well as the increased rating claim for headaches, arise from his disagreement with the effective date assigned following the grant of entitlement to service connection for the disabilities.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records from the Veteran's private treatment providers have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on consideration of all of the pertinent evidence of record.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  Additionally, the Veteran has not contended, nor is there evidence indicating, that there has been a material change in the severity of his disability since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran presented testimony before the undersigned in December 2011.  Therefore, the duties to notify and assist have been met. 

Headaches

The Veteran essentially contends that his headaches are more disabling than contemplated by the current 30 percent disability evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2011).

The Veteran's migraine headaches have been evaluated under Diagnostic Code 8100 for migraines.  Under Diagnostic Code 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119   (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

Since the initial grant of service connection, the Veteran's disability has been assigned a 30 percent disability evaluation.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will determine whether staged ratings are warranted in this case. 

With respect his headaches, the Veteran was provided an examination in December 2009.  The examiner noted that the Veteran had daily headaches lasting up to a few hours and managed his symptoms with Ibuprofen when he was unable to function.  More than half of his episodes required bed rest in a dark room.  The examiner further noted that most of the Veteran's attacks were prostrating and he was not able to carry out his usual activities during these acute episodes.  

At the December 2011 hearing, the Veteran testified that he does not work due to his headaches and that his economic situation has been severely affected as a result thereof.  

Based on the evidence and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's headaches have resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, which is commensurate with a 50 percent disability evaluation.  See supra 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  Therefore, the requirements for the maximum disability evaluation for service-connected headaches have been met since the date of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his disability and the manifestations of his disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Earlier Effective Dates 

The Veteran seeks an effective date earlier than the currently assigned October 15, 2008, for the grant of service connection for migraine headaches and ptosis.   He essentially contends that he filed a claim for service connection for migraine headaches and ptosis when he received notification that the 40 percent disability evaluation was being continued for his right eye disability.  He also asserts that the RO considered evidence prior to the effective date of his claims and he was unaware of his ability to file for claims for service connection until he spoke with the RO employees.    

Unless otherwise provided, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011). 

Under 38 U.S.C. § 5101(a) , a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2011).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011). 

38 U.S.C. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998). 

The Veteran filed his claims for service connection for migraine headaches and ptotis on October 15, 2008, more than one year after his separation from active service in January 1977.  As noted above, where a claim has been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2011).  Here, the Veteran essentially contends that his disabilities existed prior to his filing his claims for service connection.  Review of the claims folder reveals that headaches associated with his right eye disability were noted during a July 3, 2007, VA clinical visit.  Additionally, a May 17, 2007, treatment record from the Veteran's private physician showed that the Veteran's right eye was swollen and throbbing and ptosis was noted.  Given that the Veteran's first complaints, findings, and diagnosis in the record of headaches was July 3, 2007, and ptotis was May 17, 2007, and the date of his claim is October 15, 2008, the later of the dates is the date of the receipt of the claim. 

The Board notes that there is no communication from the Veteran or his representative, or action of record indicating an intent to seek service connection for migraine headaches or ptotis, prior to October 15, 2008.  The Veteran's main argument is that he was not aware of his ability to file for claims for service connection until he was recently advised that he could do so.  However, as noted, 
any award based on an original claim is the later date of the receipt of claim or date entitlement arose.  Therefore, the Board is bound by the law which is clear as to how effective dates are established.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for earlier effective dates for service connection for headaches and ptosis, and the claims must be denied.  38 U.S.C.A. § 5107(b) (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial evaluation of 50 percent, but not higher, for headaches is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an effective date earlier than October 15, 2008, for the grant of service connection for headaches is denied. 

Entitlement to an effective date earlier than October 15, 2008, for the grant of service connection for ptosis is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

The Veteran was last afforded an examination for herpetic keratosis of the right with no light perception in December 2009.  During his December 2011 hearing, the Veteran testified that his left eye vision had worsened.  The Board notes that the visual acuity in the Veteran's non-service connected left eye is used to evaluate the severity of his service-connected right eye.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Additionally, as to the increased rating claim for ptosis, the Board notes that the Veteran is service-connected under Diagnostic Code 7800-6019.  In relevant part, the Board observes that the current version of Diagnostic Code 6019 requires evaluation on disfigurement as per Diagnostic Code 7800.  While the Veteran was afforded an examination in December 2009, the examiner did not discuss the disfiguring characteristics of the ptosis.  38 C.F.R. § 4.118 , Diagnostic Code 7800 (2011).  On remand, the Veteran must be afforded an examination to determine the current severity of the ptosis, specifically detailing the disfiguring characteristics.  

Finally, the Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claims, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Therefore, on remand, he should be sent an appropriate notification letter. 

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).   On remand, the Veteran must be afforded an examination to determine whether his service-connected disabilities affect his employability.  

Accordingly, the case is REMANDED for the following actions:

1.   Send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability. 

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in order to determine the current severity of both his service-connected right eye disability and his currently non-service-connected left eye disability, and ptotis in accordance with AMIE protocols for rating such disabilities.  The complete claims folder must be provided to the examiner for review in conjunction with the examination . The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.

Additionally, the examiner must specially discuss all disfiguring characteristics as a result of the ptosis.  Specifically, the examiner should indicate this disability is manifested by visible or palpable tissue loss.  If, the examiner should indicate whether gross distortion or asymmetry of any of the following features is present: 1) nose, (2) chin, (3) eyes (including eyelids), (4) ears (auricles), (5) cheeks, and/or (6) lips.  

The examiner should also indicate whether the Veteran's ptosis is manifested by symptoms consistent with any of the following: 

(1)  Scarring measuring 5 or more inches (13 or more centimeters) in length;
(2)  Scarring at least one-quarter inch (0.6 cm) wide at its widest part;
(3)  Surface contour that is elevated or depressed on palpation;
(4)  Scarring that is adherent to underlying tissue;
(5)  Hypo- or hyper-pigmented skin in an area exceeding six square inches (39 sq. cm.);
(6)  Abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.)
(7) Missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); and/or
(8)  Indurated and inflexible skin in an area exceeding six square inches (39 sq. cm.)

Any tests deemed necessary should be conducted, including visual acuity and visual field testing, and all clinical findings should be reported in detail.  If the examiner is unable to provide any opinion requested, he or she should explain in detail why such opinion could not be reached.  


3.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on employability. The claims folder should be made available to the examiner. The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

4.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5.  Then, after ensuring any other necessary development has been completed as a result of the above instructions, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


